                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Kelly Atkinson                                                    Docket No. 2:17-CR-22-1FL

                               Petition for Action on Supervised Release

COMES NOW Jonathan A. Holmes, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Kelly Atkinson, who, upon an earlier plea of guilty
to Conspiracy to Commit Bank Fraud, was sentenced by the Honorable Louise W. Flanagan, U.S. District
Judge, on February 24, 2016, to the custody of the Bureau of Prisons for a term of 12 months. It was further
ordered that upon release from imprisonment the defendant be placed on supervised release for a period of
36 months.

   Kelly Atkinson was released from custody on July 19, 2017, at which time the term of supervised release
commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

The defendant recently lost his full-time job and is attempting to get jobs at temporary placement agencies
until he can find another full-time job. His current order instructs him to pay 10% of his gross monthly
income, however, since his income varies depending on his work schedule, this officer requests a set amount
be ordered for him to pay every month.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall pay at least $50 every month towards restitution

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


/s/ Jeffrey L. Keller                                /s/ Jonathan A. Holmes
Jeffrey L. Keller                                    Jonathan A. Holmes
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     310 New Bern Avenue, Room 610
                                                     Raleigh, NC 27601-1441
                                                     Phone: 9196104087
                                                     Executed On: March 06, 2019
Kelly Atkinson
Docket No. 2:17-CR-22-1FL
Petition For Action
Page 2
                                     ORDER OF THE COURT

                                 8th
Considered and ordered this _________               March
                                         day of ____________________, 2019, and ordered filed and
made a part of the records in the above case.

________________________________
Louise W. Flanagan
U.S. District Judge
